                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

THE MAHER LAW FIRM, P.A.,

       Plaintiff,

v.                                                         Case No. 6:19-cv-407-Orl-37EJK

DANIEL J. NEWLIN, P.A.,

      Defendant.
_____________________________________

                                           ORDER

       Plaintiff sued Defendant for declaratory relief, arguing Plaintiff’s Google Ads did

not infringe on Defendant’s intellectual property rights. (Doc. 6.) The parties now seek

approval and entry of a proposed consent decree. (Doc. 35; Doc. 35-3 (“Proposed

Decree”).)

       A consent decree, although predicated on the agreement of the parties, is a

judgment that requires a court to determine whether the settlement is “fair, adequate[,]

and reasonable.” United States v. City of Miami, 664 F.2d 435, 439, 441 (5th Cir. 1981) (en

banc) (citation omitted). 1 “Though the decision to approve or reject a consent decree is

left to a district court’s discretion, . . . the court must exercise its judgment deferentially.”

United States v. Bay Area Battery, 895 F. Supp. 1524, 1528 (N.D. Fla. 1995) (citation omitted).




       1 Although City of Miami was decided after September 30, 1981, it is “binding
precedent for the Eleventh circuit because it was decided by the full en banc court of the
former Fifth Circuit.” Stovall v. City of Cocoa, Fla., 117 F.3d 1238, 1243 n.4 (11th Cir. 1997)
(citing Stein v. Reynolds Sec., Inc., 667 F.2d 33, 34 (11th Cir. 1982)).
                                              -1-
       Under the Proposed Decree, the parties agree Plaintiff’s purchase through Google

Ads of specified generic terms (Doc. 6-5), and the content of Plaintiff’s internet

advertisement (Doc. 35-3, p. 5), both copied below, do not infringe on Defendant’s

intellectual property rights. (Doc. 35-3, ¶ 1.)




                                             -2-
The parties agree Plaintiff is entitled to costs under Federal Rule of Civil Procedure

54(d)(1), in an amount agreed upon between the parties, and each party will bear their

own attorneys’ fees. (Doc. 35-3, ¶ 2.) The parties request the Court close the case and

retain jurisdiction to enforce the consent decree. (Doc. 35-3.) On review, the Court finds

the Proposed Decree is fair, adequate, and reasonable but the Court declines to retain

jurisdiction. See City of Miami, 664 F.2d at 439, 441. So, the Court will grant the Motion in

part, and approve and enter the Proposed Decree.




                                             -3-
      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.    The parties Joint Stipulation and Request for Final Judgment Upon Consent

            (Doc. 35) is GRANTED IN PART.

            a.      The Court APPROVES AND ADOPTS the Proposed Decree (Doc.

                    35-3) as an Order of the Court but DECLINES to retain jurisdiction.

      2.    The Clerk is DIRECTED to close the case.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 27, 2020.




Copies to:
Counsel of Record




                                          -4-
